2 This presentation contains forward-looking statements, including, in particular, statements about Interface’s plans, strategies and prospects. These are based on the Company’s current assumptions, expectations and projections about future events. Although Interface believes that the expectations reflected in these forward-looking statements are reasonable, the Company can give no assurance that these expectations will prove to be correct or that savings or other benefits anticipated in the forward-looking statements will be achieved. Important factors, some of which may be beyond the Company’s control, that could cause actual results to differ materially from management’s expectations are discussed under the heading “Risk Factors” included in Item 1A of the Company’s most recent Annual Report on Form 10-K, filed with the Securities and Exchange Commission, which discussion is hereby incorporated by reference. Forward-looking statements speak only as of the date made. The Company assumes no responsibility to update or revise forward-looking statements and cautions listeners and conference attendees not to place undue reliance on any such statements. Forward Looking Statements 3 Daniel Hendrix §President and Chief Executive Officer Patrick Lynch §Senior Vice President and Chief Financial Officer Presenters 4 §Interface’s global sales and marketing capabilities have created significant growth in emerging markets which will experience growth faster than developed countries. §Interface created a consumer brand (FLOR) introducing modular carpet for the home through direct sales channels (online, catalog and stores). §Interface is leading the secular shift to modular carpet as it moves from a niche to a category with the leading global market share. §Interface is the largest global manufacturer of modular carpet with a presence on four continents (United States, England, Holland, Ireland, Thailand, China, Australia). §Interface has established diversified end markets including emerging markets, non- office commercial markets, and consumer representing nearly 50% of the overall business. §Interface is the recognized thought leader in sustainability with a unique business approach to the market. Investment Highlights 5 Interface Brands - Most Recognized in the Industry 6 Global Economic Forecast Source: Design Intelligence Bullish Neutral Bearish Market Outlook: Global Forecast from the Design Community 7 Architecture Billings Index (U.S.) (Index: 50 no change from previous month) Source: American Institute of Architects §The Architecture Billings Index hits highest mark since December 2007. UK Commercial Construction Output* Positive trend (₤ in billions) New Work Repair & Maintenance Source: Office for National Statistics * Commercial Construction equals Total Construction less Housing and Infrastructure §New commercial construction in the UK rebounded in 2010. Market Outlook: Global Leading Indicators 8 Category Leader in the Secular Shift of Modular Carpet Maintain Leading Share of Office Market Invest in Growth of Emerging Markets Interface Strategy: Be the Global Category Leader for Modular Carpet 9 1.Creative DESIGN freedom 2.NO glue, NO pad 3.LOWER COST to change 4.Produces LESS WASTE 5.FASTER and more PROFITABLE INSTALLATION for contractors 6.Easier to RECONFIGURE and MAINTAIN 7.Easily RECYCLED and REPURPOSED 2010 Floor Focus U.S. Top 250 Design Survey: Hot Products Benefits of Modular Secular Shift Source: 2010 Floor Focus Top 250 Design Survey (U.S. Market) Figures represent number of designers who are specifying product more than the previous year. 33% 67% Modular Carpet is Moving from a Niche to a Category for Commercial Flooring EASY REPAIRS 11 Global Mature Commercial Carpet Market Opportunity ($ in millions) Carpet Tile Penetration of Global Mature Commercial Carpet Markets Secular Shift 29% 31% 20% 74% 34% Carpet Tile Broadloom and Other Soft Commercial Flooring Source:Management estimates Significant Headroom 12 Interface has a Leading Share of the Global Carpet Tile Market Secular Shift Americas Europe & MEAI Asia Australia Competitive Landscape 1.InterfaceFLOR 2.Shaw/Patcraft 3.Mohawk/Lees 4.Tandus 5.All Other Competitive Landscape 1.InterfaceFLOR 2.Desso 3.Domo 4.Forbo 5.All Other Competitive Landscape 1.Toli (Japan) 2.InterfaceFLOR 3.Nittan (Japan) 4.Suminoe (Japan) 5.Tuntex (China) 6.All Other Competitive Landscape 1.InterfaceFLOR 2.Ontera 3.Godfrey Hirst 4.All Other ~37% InterfaceFLOR share in Southeast Asia Source:Management estimates 13 Segmented Market Approach Growth Platforms Commercial Residential Corporate Office Non-Office Commercial Specified Residential Consumer New Markets Retail Emerging Transportation Stores Mature Government Education Healthcare Hospitality Main Street Catalog Online 14 U.S. Market Segment Expectations from the Design Community Growth Platforms U.S. Market Segment Forecast by Facility Type Bullish Neutral Bearish Source: Design Intelligence 15 Corporate Office Growth Platforms 16 Retail Growth Platforms 17 Colleges & Universities Growth Platforms 18 K-12 Education Growth Platforms 19 Healthcare Growth Platforms 20 Government & Public Spaces Growth Platforms 21 Hospitality Growth Platforms 22 Airline Transportation Growth Platforms 23 Interface Percentage Renovation vs. New Construction* §Commercial renovation typically follows a 7-9 year cycle §There is currently a lot of pent-up demand in commercial renovation, particularly in office space New Construction Renovation Growth Platforms Source:Management estimates Majority of Interface’s Business is Driven by Renovation and Refurbishment vs. New Construction 24 Individual Offices Cubicles Liberation of Design Why Carpet Tile? Growth Platforms 25 Cutting the Computer Cord Open Offices Secular Shift Why Carpet Tile? Growth Platforms 26 Creative Spaces The Modern Workplace Growth Platforms 27 Capture the Rebound in the Corporate Office Segment Growth Platforms Modular Mature Corporate Office Sales Excludes Latin America, Eastern Europe, Russia, Middle East, Africa, India and NE Asia U.S. Office Construction Starts ($ in Billions) Source:McGraw-Hill 23% 28% 18% 5% 16% Growth in all major markets 28 Strong Growth from Non-Corporate Segments Modular Non-Office Commercial Sales Non-Office Commercial Sales by Segment Growth Platforms (FYE 2010) 15% 14% 5% 10% 11% Continues to improve 29 New Segment Opportunities: Main Street Commercial Main Street Commercial Market U.S. Commercial Carpet Market ($ in billions) Main Street Commercial Contract Commercial $3.0B Growth Platforms §Access to secondary Contract and Main Street commercial markets in smaller rural and suburban areas §Broadened reach in primary markets beyond specified market Opportunity Bravo Network Bravo is a nationwide distribution logistics entity composed of 13 independent flooring distributors providing coast-to-coast sales and service 30 Invest in Emerging Markets Growth Platforms Interface Target Emerging Markets §Central America §South America §Eastern Europe §Russia §Middle East §Africa §India §China §Vietnam §Cambodia §Indonesia §Philippines Emerging Market Sales 38% 10% 31% 31% 26% Significant Rebound 31 Local Manufacturing in High Growth China Market Growth Platforms §Manufacturing for China consumption §Access to local customers - reduced exposure to multinational corporations §Capitalize on popularity of leading U.S. brand §Custom design capabilities §Improved service speed §Local sustainability position China Manufacturing 32 FLOR is… § A new way to think about floorcovering § A new kind of customer experience § A new way to design for your life § A new standard in environmentally responsible residential design Grow a Consumer Lifestyle Brand: Modular Goes in the Home Growth Platforms 33 Catalog Web Stores Grow a Consumer Brand: FLOR Connects Directly with Consumers 2011 catalog, online and in-store experiences bring the proposition to life for consumers Growth Platforms 94% of FLOR Sales are through Direct Sales Channels 34 Grow a Consumer Brand: FLOR Store Opened FLOR Store Highlights §First store opened in Chicago in June 2009; Second store opened in Santa Monica in October 2010 §NYC and Atlanta opening in March & April 2011 respectively, with 7 stores total to be open in 1st half of §Opportunity to interact with the customer about the modular concept, design and sustainability §Design-centric experiential stores - consumers bring design ideas to life §Services include:In-Store Design Appointments, In-Home Design Consultations and Installation Services Growth Platforms FLOR Store Roll-Out 35 Grow a Consumer Brand: Our Community of Design-Interested Consumers Tile Designer Event Chicago Store Growth Platforms 36 Value Drivers Global Manufacturing Capabilities City of California N. Ireland Yorkshire , England Current Manufacturing Facility Note: Sales and Production figures represent FYE 2010. Shanghai, China Future Manufacturing Facility (commissioned ) India LaGrange, Georgia Americas Sales57% Production50% Europe & MEAI Sales28% Production31% Asia-Pacific Sales15% Production19% 37 1.Increases speed to market 2.Promotes innovation 3.Offers unique custom product capabilities 4.Supports a constant flow of new products 5.Offers sales force the opportunity to visit the customer with new products 6.Decreases lead time to customers 7.Increases inventory turns The Made-to-Order Advantage Interface Modular Percentage Make-to-Order 75% TARGET Level Note: Figures represent FYE 2010 Value Drivers Strong Competitive Advantage Through Make-to-Order Philosophy 38 Interface is a Recognized Leader in Sustainability Who Do You View As World-Class in Sustainability? GlobeScan Corporate Sustainability Leaders 2009 2010 Sustainability & Innovation Global Executive Study & Research Project MIT Sloan Management Review and The Boston Consulting Group Value Drivers 1.GE 2.Walmart 3.Toyota 4.IBM 5.Google 6.Apple 7.Patagonia 8.P&G 9.Microsoft 10.Shell 11.Interface Global 12.Coca-Cola 13.Nike 14.Natura 15.Starbucks The Sustainability Survey from GlobeScan Unprompted, Combined Mentions 2009 39 Innovation is Inspired by Sustainability Value Drivers §i2 Design Platform - biomimicry inspired random carpet tile patent §TacTiles - no glue installation §Cool Blue - 100% recycled backing process §Cool Carpet - climate neutral product §ReEntry 2.0 - carpet reclamation and recycling program §Convert - post-consumer recycled content product platform §Southwest Green Plane - introducing carpet tiles on airplanes Sustainability-Focused Innovation Benefits of TacTiles §Patented No Glue / No VOCs installation §High margin product §Leading to other new innovations - Moisture Guard 2.0 moisture vapor barrier §Integrating TacTiles into Design - designing installation patterns that drive TacTile demand 40 ReEntry and Recycled Content Value Drivers §Reclaiming both Interface and competitor carpet tile and broadloom, sorting & separating §Access to recycled N6 and N6,6 face fiber, boosting post consumer recycled content in our products §Diverted 200 million pounds of materials from landfills from 1995-2009 200m pounds of carpet diverted Recycled Content §Increasing use of recycled and biobased raw materials §40% of total raw materials used in our carpet manufacturing process are recycled or biobased content §Includes yarn, substrate and carpet backing as well as shipping and packaging supplies ReEntry Program Cumulative Carpet Diverted from Landfill Recycled and Biobased Raw Materials Used in Carpet Manufacturing 40% Recycled and Biobased Raw Materials (millions of lbs) (percent of total raw materials used) 41 EcoMetrics Highlights Value Drivers Waste Sent to Landfills from Carpet Factories Total Energy Use at Carpet Factories (millions of lbs) (BTUs per square yard) Interface, Inc. Financials 43 Consolidated Financial Results Net Sales and Adjusted Operating Income* (Continuing Operations) * See the Appendix for a reconciliation of Adjusted Operating Income ($ in millions) 44 Quarterly and Fiscal Year End Results ($ in millions) 45 Interface Financial Results from Continuing Operations Net Sales Gross Profit ($ in millions) 46 Interface Financial Results from Continuing Operations SG&A Expense Adjusted Operating Income* (1)Reported Operating Income of $57.1M in 2009 excludes Income from Litigation Settlements of $5.9M * See the Appendix for a reconciliation of Adjusted Operating Income Reported Operating Income Restructuring Charges Loss on Disposal ($1.9m) Operating Income % of Net Sales Goodwill Impairment 47 Interface Financial Results from Continuing Operations Modular Carpet Bentley Prince Street ($ in millions) ($ in millions) * See the Appendix for a reconciliation of Adjusted Operating Income 48 Interface Financial Results from Continuing Operations Adjusted Diluted Earnings Per Share (Continuing Operations)* * See the Appendix for a reconciliation of Adjusted Diluted Earnings Per Share from Continuing Operations 49 Key Leverage Statistics Ending Cash Balance Net Debt* * See the Appendix for a reconciliation of Net Debt and Adjusted EBITDA 50 Appendix: Reconciliation of Non-GAAP Financial Measures 51 Appendix: Reconciliation of Non-GAAP Financial Measures
